Title: To John Adams from Joseph Ward, 19 May 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      Morristown May 19th, 1777
     
     I have lately had convincing proof of what I have long expected, that is, men employed as Contractors being allowed two or three percent for all they purchase, will give any price in order to increase their own profits. It has been suspected that these States have been cheated by some Officers in the Army by false abstracts and payrolls, (no doubt with too much reason) but I apprehend the public has suffered more by villains in other Departments. The Contractors in the Commissary’s and Quartermaster’s Departments have a prodigious opportunity to cheat their employers, particularly at this time when the prices of goods and provisions are so fluctuating. I think there is reason to suspect that a vast sum of the public money has been wasted by men who have studied only to promote their private interest, and have in the most villainous manner sacrificed the public interest to their own. When money is thus wasted by giving an extravagant price, it is much worse than barely cheating, because it raises the price of every thing and depreciates the money to an amazing degree. Query, Would not an Oath of Office and Fidelity, administered to every man employed in the Service of these States, be advantageous? I am sensible that oaths will not always bind villains, but they often will, and are always a check because if perjury is added to fraud it enhances the punishment. If Congress should publish the form of an Oath of Office and Fidelity to these United States (full and comprehensive) requiring all men in every Department in the Service of the States to subscribe it, (if they had not before) it might, in my humble opinion, do great service in preventing frauds, and other injury to the States. Such an oath has never yet I believe been required of any of the Contractors and Deputies in the Commissary’s and Quar­termaster’s Departments, where it is perhaps most necessary.
     Another very important and growing Department, It ought to grow if it does not is the Navy, and in which there is the greatest danger of fraud to the public, and to individuals, and therefore it ought to be guarded with every precaution in its beginning, before evil customs get countenance by Precedents and custom, which are often a law to fools and a plague to wise men.
     So far as I can learn we have a sleepy Navy (as well as —— but you must not call names) and I fear that my predictions with respect to the naval operations this Summer, will prove too true; but be this as it may, the Expence is sure as rates, and whether the Ships act or not the precautions for preventing fraud are nevertheless requisite. All these things are humbly submitted.
     No news in Camp, nor from any Quarter, things remain very still at present. The designs of the Enemy no one, I believe, can fully investigate at this time; but to me it seems probable they will not attempt any capital stroke until their reinforcement arrives, (which we ought to expect soon) and in the mean time they may plunder and ravage near the sea coast. If you ask, Why we don’t collect our forces and attack them before any reinforcement can come to their assistance? I cannot undertake to answer that question. Too much of a lethargic spirit appears in every Department at this all important crisis, when Heaven and Earth call for decision and dispatch. If it be consistent, pray let me have a taste of the good news (or bad news if no other) which you receive from abroard, or from any quarter; for I am tired with this dull unvaried scene.
     I have an accusation against the Printers in your favorite City; when last there, to employ some vacant minutes I wrote a modest and dutiful address to the two noted Brothers, and also wrote upon another subject, both which were sent to Mr. Towne. Likewise sent a Conversation between satan and his Servants, George, North, Mansfield, Hutchinson, &c. to Dunlap the printer, neither of which have ever appeared that I have seen. They might object that the composition was too mean for the delicate taste of his readers, which I believe is true, but they contained some plain truths which were written with the warmth of honest indignation against complicated villainy and hardned Scoundrels.
    